[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE (#180)
Defendant Cohan moves to strike the fourth count of plaintiff's second amended complaint on the grounds that it fails to state a claim under the Racketeer Influenced and Corrupt Organization Act (RICO),18 U.S.C. § 1961-1968.
For the purpose of a motion to strike, the facts alleged are to be construed in a manner most favorable to the pleader. Biro v. Hill,214 Conn. 1, 2 (1990). RICO provides a civil remedy to one who has suffered injury to his business or property as a result of a violation of the criminal prohibitions contained in 18 U.S.C. § 1962. The basic elements of such prohibition are: (1) an enterprise and (2) either a pattern of racketeering or the collection of an unlawful debt.
Plaintiff here alleges that the enterprise here was North American Investment Corporation and that Cohan used interstate wire facilities to engage in securities and wire fraud as part of a pattern of racketeering. The issue here is not whether plaintiff can prove his allegations, but whether he has alleged enough to state a cause of action. That he has. CT Page 2167
Motion to strike is denied.
SUSCO, J.